Title: To James Madison from Alexander J. Dallas, 16 April 1815
From: Dallas, Alexander James
To: Madison, James


                    
                        Dr. Sir.
                        16 April 1815
                    
                    We have received Genl. Macomb’s acceptance of his appointment to continue in the Army; but we have not heard from him, nor from Genl. Brown, as to the time of their coming to Washington. The City fills fast with Officers of all ranks; and it is very desireable to terminate their solicitudes. As soon as your answer to my letters, relative to the organization, are

received, I will set Genl Scott at work; and if Genl. Ripley be selected as the fourth Brigadier, he can be united in it. Genl. Ripley’s brevet as Major General was communicated to him by Mr. Monroe, and he expressed a desire that it should refer to the action of the 25. July. This circumstance will serve to relieve his mind, and to smooth the way to a reconciliation with Genl. Brown. I can perceive, that a slight acknowledgment by Genl. Brown of a change of opinion, in consequence of subsequent information, will be deemed an expiation of his offence. Genl. Ripley has distinctly stated a wish to continue in service.
                    I find the finances of the War Department considerably deranged; but I hope to restore them to order before Mr. Crawford arrives. The first step will be to request your authority, under the Act of March 1809, to apply the surplus of some appropriations to make up the deficit of others; and an official statement will be sent to you on the subject tomorrow. The overdrafts of the Department, upon some appropriations, amount to about one millions of dollars; but they have not been paid at the Treasury. There is still an unexpended balance of the appropriation for pay; but it will not be sufficient for the demand; and, of course, I shall have to request a transfer from other appropriations to compleat the payment of the Troops. With great care, I think, upon the whole, that the appropriations, scanty as they are, may be made to last, until the meeting of Congress.
                    There appear to be considerable discontents in particular Corps, as to the pay and discharge of the men enlisted for the war; but every pains will be taken to prevent the discontents from breaking out into acts of disorder. The Paymaster of the Army is making arrangements daily on the subject; and I am confident that there will be no defect of funds on the 1: of May. It is evident, however, that the District Paymasters (or a competent number of them) must be retained in service, to compleat the payments, and to render their Accounts.
                    I propose, with your approbation, to announce the organization of the Army on the 1: of May, if practicable, with an expression of thanks from you, through the War Department, to the Troops discharged. The draft of an essay for that purpose shall be sent to you in a few days.
                    Mr. Monroe has taken a ride to Loudon, but will return on Tuesday. Mr. Crowninshield informs me that the Squadron is ready to sail, and only waits the instructions for the negotiators. I am, Dr Sir, most faithfully Yr. obed Ser
                    
                        A. J. Dallas
                    
                